MADDOX, Justice
(concurring specially).
I concur only because Grantham v. Denke, 359 So.2d 785 (Ala., 1978) does control. I registered my dissenting views in Grantham v. Denke, at length. I failed to persuade a majority of the Court in that case that it had erred; therefore, Grantham v. Denke is the law of this state, at this time. Unless and until Grantham is revisited, an event not likely to occur within the foreseeable future, I see no justifiable reason to continue to register my dissenting views. I reserve the right, however, to overrule Grantham, if, and when, I can persuade a sufficient number of justices on this Court that Grantham is wrong.
TORBERT, C. J., concurs.